Sherwood, J.
I cannot concur in the views of my brethren in this case. The location of the sidewalk along the street wherein the injury occurred to the plaintiff was designated by the city when they established the grade and ordered the walk to be planked. The walk thus designated extended across the street upon which the injury occurred. Within that street it was the duty of the city to grade and maintain the walk across it, and keep the same in repair. The city knew the time within which it had ordered the the plank walk to be completed, and it was its duty to see to it that the proper connection was made with it at the street crossing when the planked part was completed; and if it failed to do this it was negligent in the discharge of its duty. It was in consequence of this particular kind of negligence that the plaintiff received his injury, and I can see no good reason why the city should not be held liable for such injury. To say the city had not yet.madeits walk upon the crossing, and can only be held liable for neglect to repair after such walk is made, it seems to me is unreasonable. If this is the correct rule, then all the city has to do after it has established a line of walk, to avoid all liability on crossings, is to omit to grade the walk on the crossing. In my judgment the walk exists as soon as the line is designated, and the neglect to grade it up so as to make proper connection with the walk *58in front of lots which the city has ordered planked only adds grossness to the neglect of the city. Any other construction cannot fail to do great injustice to property owners along the street upon which the sidewalk is required to be planked. At the crossings of streets the city has the exclusive care and control of both the streets and the walks crossing them, and it should be held strictly responsible for the manner in which it discharges that duty, as a neglect in this regard not unfrequently gives rise to serious injuries to those traveling the street, the character of which we have presented in the present case. It was for this kind of injury the Legislature intended to furnish a remedy, but which I think is completely destroyed by the construction my brethren place upon the law in its application to this case.
I think the plaintiff is entitled to the remedy he seeks, and that the judgment rendered at the circuit should be reversed, and a new trial granted.